COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      KNA Partners, A Texas Joint Venture v. Lopez Steel Erectors

Appellate case number:    01-16-00686-CV

Trial court case number: 2014-66186

Trial court:              165th District Court of Harris County

       The parties filed a joint motion to dismiss the appeal in accordance with the parties’
settlement agreement and Rule 42.1(a)(2)(B). The parties also ask that we tax costs in
accordance with the agreement.
       The parties did not file their signed agreement with the clerk, as required by Rule
42.1(a)(2). To the extent the parties wish to seek voluntary dismissal pursuant to Rule 42.1(a)(2),
they should file a copy of their signed agreement within 10 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually

Date: November 29, 2016